Citation Nr: 1146479	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO. 08-26 181A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an increased rating for hepatitis C, currently evaluated as noncompensably disabling from July 17, 2008, to May 10, 2010, and 20 percent disabling from May 11, 2010, forward.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to January 1981.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In a February 2010 decision and remand, the Board denied the Veteran's claim for restoration of a 60 percent rating for hepatitis C from March 1, 2008, forward, and denied a compensable rating for hepatitis C from March 1, 2008, to July 16, 2008. The Board remanded the issue of a compensable rating for hepatitis C from July 17, 2008, forward.

After further development as requested in the Board's February 2010 decision and remand, in September 2011 the Agency of Original Jurisdiction granted a rating of 20 percent for hepatitis C, effective from May 11, 2010.


FINDING OF FACT

On October 21, 2011, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran, through his authorized representative, have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2010). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. On October 21, 2011, VA received from the Veteran, through his authorized representative, written notice that he is withdrawing this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.




		
Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


